office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date conex-116252-04 cc tege eoeg et1 u i l --------------------------------------------------------------- ------------------------------------------ ------------------------------------ dear ------------- this letter is in response to your inquiry of date on behalf of the ------------------ ---------------------------------------------------------------------- you want the internal_revenue_service to thoughtfully consider the arguments made by the ------------------when determining whether certain workers of --------- are independent contractors or employees thank you for taking the time to provide us your comments to help you understand the process of making such a determination i am providing you general information to explain the context under which we determine whether a business’s workers are employees or independent contractors i am also providing you information on sec_530 of the revenue act of sec_530 which sets forth conditions under which an employer can obtain relief from employment_taxes for workers who we may consider to be employees but who the business has treated as independent contractors worker status in general employers must withhold and pay federal employment_taxes on wages paid to its employees guides for determining a worker’s employment status for purposes of federal employment_taxes are in three substantially_similar sections of the employment_tax regulations under the fica futa and income_tax_withholding sections of the internal_revenue_code the code sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 the regulations provide generally that the employer’s right to control the manner in which the work is performed is the most important factor in determining employment status federal employment_taxes_generally consist of income_tax_withholding under section of the code the tax imposed by the federal_insurance_contributions_act fica under sections of the code and the federal_unemployment_tax_act futa under sections of the code courts have commonly considered various factors to determine if an employer- employee relationship exists these factors include but are not limited to the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether or not the principal has the right to discharge the individual whether the work is part of the principal's regular business the permanency of the relationship the relationship the parties believe they are creating courts look at all the facts and circumstances of each case with no single factor dictating the result the irs identified for use as an analytical approach twenty factors to apply when determining employment status under the code revenue_ruling c b we based the twenty factors on an examination of cases and rulings considering whether workers were employees the degree of importance of each factor varies depending on the occupation and the factual context in which the individual performs the services because of the difficulty in applying the twenty-factor test and because many of the factors are no longer relevant due to changes in business practices over the years the irs adopted a new approach for worker classification rather than listing items of evidence under the twenty factors we now group items of evidence into three main categories behavioral control this category considers whether the business retains the right to direct and control how the worker performs the specific tasks it hired the worker to perform regardless of whether the business actually exercises that right facts that show behavioral control include the training and the type and degree of instructions the business gives to the worker financial control this category considers whether a business retains the right to direct and control how the business aspects of the worker’s activities are conducted facts that show financial control include the method of paying the worker the worker’s opportunity for profit or loss and whether the worker has a significant investment incurs significant unreimbursed expenses in his business or provides his services to the relevant market relationship of the parties this category includes facts that illustrate how the parties perceive their relationship relevant facts include those that show the intent of the parties in establishing their relationship and whether the parties are free to terminate their relationship at will for an in-depth discussion of this new approach see the irs training materials available through the irs website on determining employment status independent_contractor or employee training rev tpds 84238i sec_530 relief in certain circumstances sec_530 provides businesses with relief from employment_taxes with respect to workers we may consider to be employees of the business but who the business has treated as independent contractors generally a business may qualify for relief from employment_taxes under sec_530 if it filed all required forms reporting consistency treated all workers in similar positions the same substantive consistency and had a reasonable basis for treating the workers whose status is in question as independent contractors rev_proc c b sec_530 as amended is not a part of the code the congress initially intended it as a temporary solution for employers facing potentially large assessments because of increased irs enforcement activity in the employment_tax area joint_committee on taxation general explanation of the revenue act of 95th cong 2nd sess the congress extended the provision indefinitely by sec_269 of the tax equity and fiscal responsibility act of pub_l_no a taxpayer that qualifies for sec_530 relief is not only protected from employment_tax liabilities for the periods examined but prospectively as well if a business is not eligible for sec_530 relief other relief provisions and programs may be available for example the classification settlement program an optional settlement program allows businesses to resolve worker classification cases as early in the administrative process as possible and may reduce the amount of federal employment_taxes owed with respect to the covered workers notice c b i hope this information is helpful if you have further questions please call me or -------- ------------------------------ identification ------------------ of my staff at -------------------- sincerely janine cook chief employment_tax branch division counsel associate chief_counsel tax exempt government entities
